                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

CHERYL LOUISE MARCHESE,

      Plaintiff,

v.                                               Case No. 3:18cv1318-LC-HTC

ESCAMBIA COUNTY FLORIDA
SHERIFF’S OFFICE, et al.,

     Defendants.
_____________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 6, 2019 (doc. 11). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                 Page 2 of 2


      2.     This case is DISMISSED WITHOUT PREJUDICE due to Plaintiff’s

failure to prosecute or failure to comply with a Court order.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 4th day of September, 2019.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1318-LC-HTC
